\oOQ\lG\Lh-PWN»_

1_1
o

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

`ase 3:18-cv-00175-LRH-WGC Document 24-2 Filed 04/17/19 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT

  

DISTRICT OF NEVADA
EDITH M WILLIAMS, ) Case No.: 3 &8 s,c,:v-()0175 LRH-WGC
Plaintiff, § vi:;;.`; ~:~~ ORDER AWARDING
) QUAL ACCESS TO JUSTICE ACT
vs. ATTORNEY FEES AND EXPENSES
PURSUANT TO 28 U. S. C. § 2412(d)
NANCY A. BERRYHILL, Ac_ting AND COSTS PURSUANT TO 28
Commissioner of Social Security, )U U..S C. § 1920
Defendant §

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $3,800.00 as
authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be

awarded subject to the terms of the Stipulation.

DATE; ¢///S//¢)

 

UNITED STATES DISTRICT FUDGE

-1-

 

 

